Citation Nr: 0925553	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scarring of the 
left ear, including the left ear drum. 

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to June 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran appeared at a September 2008 Travel Board hearing 
before the undersigned acting Veterans Law Judge.  A copy of 
the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board remanded this case in December 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran does not currently have scarring of the left 
ear, including the left ear drum.  

2.  The Veteran does not currently have vertigo.  

3.  The Veteran's hearing loss is not etiologically related 
to service.  



CONCLUSIONS OF LAW

1.  Scarring of the left ear was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2008).	

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a significant portion of 
the Veteran's service treatment records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the Veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

One of the few service treatment records available to the 
Board is from the Veteran's May 1947 separation examination; 
the Veteran had normal ("15/15," as per whispered voice 
tests) hearing.  His left ear's tympanic membrane was noted 
to have a "blister," which the examiner said had been 
incurred in the line of duty but, in his opinion, would not 
result in disability.  No reference to any other ear problems 
was made in this document.

At his September 1993 RO hearing, the Veteran said that he 
started having problems with his left ear during service and 
that he was hospitalized for three weeks, including for a 
left ear infection.  The Veteran also testified that after 
service, he had seen a physician whose nurse told him that he 
had scars on his eardrums.  The Veteran complained of 
dizziness but denied being on any medication for his ears at 
that time.  

A May 1993 private medical statement stated that the Veteran 
had been evaluated twice at that office "for pain to his 
left ear with dizziness which seemed to progressively 
worsen," that, according to the Veteran, the ear was damaged 
by exposure to mustard gas during service and that, since the 
complaints were beyond the scope of this office's practice, 
further evaluation by a specialist was recommended.

A September 1993 VA outpatient medical record revealed 
complaints of left ear "shooting pains," which the Veteran 
said he had had for one year and produced no discharge.  An 
examination performed at that time revealed that his tympanic 
membranes were normal and the impression was listed as sharp 
pains in the left ear of unclear etiology "x 12 months."  
Further evaluation by an ear, nose and throat specialist 
(ENT) was advised.

The partially-legible report of an October 1993 ENT 
consultation revealed complaints of intermittent left ear 
pain, with vertigo but no dysphagia, and negative objective 
findings other than bilateral thickening of the tympanic 
membranes.

During an October 1996 VA audio-ear disease examination, the 
Veteran reported a 50-year history of decreased sensitivity 
to hearing, problems missing words, problems with background 
noise, left-sided otalgia (pain) and mild disequilibrium.  He 
denied history of drainage, previous otologic surgery, or 
lost consciousness with head trauma, but said that he had had 
some acute otitis media in the past as an adult.  He denied 
significant exposure to noise during service but said that he 
believed that he was exposed to mustard gas, which had 
required hospitalization.  In addition, the Veteran said that 
he was exposed to mustard gas during service, that he 
suffered an earache in his left ear and was told that he had 
blisters on his tympanic membrane.  He reported now having 
ear pain, occasional tinnitus, dizziness and vertigo and 
stated that he had trouble understanding speech in noise and 
in groups, but denied a history of ear infections, ear 
surgeries, trauma to the head and family history of hearing 
loss.  

The Board also notes that the report revealed that the 
Veteran noted having worked, after service, as a machinist, 
which provided a "somewhat noisy [environment] at times and 
he occasionally wore hearing protection."  On examination, 
the tympanic membranes were intact, bilaterally, with only 
some evidence of tympanoscolosis, bilaterally.  On 
audiometric evaluation, he reportedly had been found to have 
a mild high frequency sensorineural hearing loss, slightly 
greater on the left than the right and with somewhat elevated 
acoustic reflexes on the left, but with relatively normal 
tympanograms.  Audiological testing revealed hearing loss, in 
decibels (dB) as follows:  10, 15, 10, 25, and 30, in the 
left ear and 10, 20, 15, 15, and 20, in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores 
were 100 percent in the right ear and 100 percent in the left 
ear.  

The assessment was high frequency sensorineural hearing loss 
which was slightly greater on the left than the right.  The 
Veteran had symptoms consistent with eustachian tube 
dysfunction as well.  His pattern of hearing loss was 
consistent with noise induced permanent threshold shift as 
well as some age related factors.  There was a slight 
asymmetry in his high frequency sensorineural hearing loss, 
however this was not felt to be severe enough to warrant 
further examination to rule out retro-cochlear pathology.

The examiner interpreted these results as meaning that the 
Veteran's hearing was within normal limits through 3000 
Hertz, sloping to a mild to moderate sensorineural hearing 
loss, and that word recognition scores were "excellent," 
indicating normal hearing for rating purposes.  He also said 
that tympanometry revealed a tympanogram with a rounded peak 
and elevated or absent acoustic reflexes in the left ear.  
The Veteran was advised to have annual audiologic evaluations 
to monitor his hearing and to wear ear protection when around 
loud sounds.

The examiner commented that hearing protection needed to be 
stressed to the Veteran, that he should have another 
audiometric examination in one year and that, should his 
asymmetry and hearing loss progress, work up should be 
considered at that time but that it was not necessary at the 
moment.

An undated report from Tri-County Audiology, submitted in 
July 2005, noted the Veteran's current hearing loss and noise 
exposure in service as well as the ear drum scarring, with 
the examiner relating the scarring of the ear drums to the 
Veteran's period of service.  The examiner recorded the 
Veteran's history in service (as related in many of his other 
examination reports) and indicated under the "Physical" 
section:  bilateral scarring on eardrums, complaints of 
dizziness, periodical breathing difficulty and pain and loss 
of balance.  

A January 2005 VA audiology consult note records that 
otoscopy revealed a significantly red and cloudy tympanic 
membrane in each ear, with the left ear particularly cloudy.  
The examiner noted that the Veteran did not describe true 
vertigo but reported that his equilibrium was "off" nearly 
all the time.  The audiogram from the examination shows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
20
25
LEFT
45
20
0
30
40

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  

As it relates to the issue of service connection for vertigo, 
the Board notes that the Veteran has testified as to having 
had vertigo since his period of service.  As noted above, a 
significant portion of the Veteran's service medical records 
are not available for review having been lost in the 1973 
fire.  Furthermore, at the time of his September 2008 
hearing, the Veteran testified that his dizziness started in 
service.  He indicated that he also experienced dizziness 
during the performance of his duties as a mechanic.  The 
Veteran stated that he continued to have dizziness to the 
present time.  

As to the Veteran's claim of service connection for scarring 
of the left ear drum, to include as secondary to exposure to 
mustard gas and/or three shots of Typhus Vaccine, the Board 
notes that on the available May 1947 examination report, the 
Veteran was noted to have had a blister on his left tympanic 
membrane in February 1946.  The Board further observes that 
on the Veteran's available vaccination records, it is noted 
that he was given three typhus vaccinations in the February-
March 1946 time frame.  Moreover, in the undated report from 
Tri-County Audiology, it was indicated that the scarring on 
the ear drums was in all probability related to the Veteran's 
period of service.  The examiner noted that the use of 
penicillin over the time frame of 13 days indicated that some 
type of infection or inflammation was going on.  

Furthermore, the Veteran, at the time of his September 2008 
hearing, while indicating that it was his belief that he was 
exposed to mustard gas in service, also testified that he was 
hospitalized for a period of 29 days for complaints relating 
to his ear, and was given three shots of typhus within a 
month period.  The above evidence, when combined with the 
absence of a significant amount of service medical records, 
demonstrated that a VA examination to determine the etiology 
of any left ear scarring was warranted.  

In December 2008, the Board remanded the case to the RO for a 
VA examination and medical opinion.  In March 2009, a VA 
examiner, who reviewed the Veteran's entire claims file and 
assorted medical records, provided an examination report.  
The examiner noted that the Veteran reported a history of 
dizziness due to left ear problems that began over forty 
years ago.  The Veteran indicated that the symptoms had 
worsened through the years, and denied hearing loss although 
he stated that the left ear was very sensitive to noise.  He 
complained of tinnitus and intermittent sharp pains around 
the posterior aspect of the left ear.  The Veteran also 
reported a history of left ear discharge of serosanguinous 
which began over 40 years ago, although drainage is not 
constant and may occur 1 to 2 times a year.  Left ear 
pruritis was reported as not constant and occurring several 
times per year.  Physical examination showed no deformity of 
the auricle, the external canal was normal and there were no 
aural polyps.  The tympanic membrane was normal and the 
mastoids were normal.  There were no complications of ear 
disease or secondary conditions and no evidence of middle or 
inner ear infection.  There was no objective evidence of 
active or chronic ear disease and no objective evidence of 
vertigo.  There was also no objective evidence of scarring of 
the left ear, per physical exam.  No peripheral vestibular 
disorder was diagnosed and nothing found represented active 
ear disease.  

A VA audiologist, who reviewed the Veteran's entire claims 
file and assorted medical records, also examined the Veteran 
in March 2009.  The examiner noted that he had reviewed in 
pertinent part a number of records, including a record from 
1956 which shows a blister on the left tympanic membrane, a 
September 1993 VA record showing tympanic membranes as 
normal, an October 1993 records noting complaints of 
intermittent left ear pain and a January 2005 audiogram that 
revealed moderately severe hearing loss at 8000 Hz in the 
right ear and mild to severe low frequency and high frequency 
hearing loss in the left ear.  An October 2008 audiogram 
showed bilateral high frequency sensorineural hearing loss.  
A Tri-County Audiology record also noted bilateral high 
frequency sensorineural hearing loss.  The examiner noted the 
Veteran's exposure to noise in the military, including 
trucks, 20 mm canon and rifles, without hearing protection.  
As a civilian the Veteran was a machinist for close to 60 
years, with and without hearing protection. 

The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
45
LEFT
15
20
15
20
30

Speech discrimination in the right ear was 92 percent and 94 
percent in the left ear.  Since the Veteran had a bilateral 
auditory threshold of 40 decibels at one of the designated 
frequencies; he had at least three auditory thresholds of 26 
decibels or higher at the designated frequencies, and since 
his speech recognition score using the Maryland CNC Test is 
less than 94 percent, the Veteran displayed right ear hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.  

The examiner noted that otoscopic inspection was unremarkable 
bilaterally.  The examiner diagnosed bilateral sensorinueral 
hearing loss.  The examiner noted that the Veteran reported 
onset of hearing loss in service.  However he also noted that 
the Veteran's service hearing records are not available, his 
thresholds were within age norms for presbycusis at 
examination and it is likely that aging has contributed to 
hearing current hearing loss.  In addition the examiner 
opined that it was likely that his long-term occupational 
noise exposure has contributed to his hearing loss.  The 
examiner opined that he could not determine whether the 
Veteran's 2 years of military noise exposure contributed to 
his current hearing loss without speculation.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

Service connection for scarring of the left ear, including 
the left ear drum and service connection for vertigo

While the Veteran contends that he currently suffers scarring 
of the left ear, including the left ear drum and vertigo, the 
objective evidence does not show the presence of such 
disabilities.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  In the absence of a current disability, as 
defined by governing law, a claim must be denied.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court of 
Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 
Vet.App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The record contains no objective evidence indicating that the 
Veteran currently has left ear scarring and there is no 
objective evidence of vertigo or current ear 
disease/dysfunction.  The Board notes that the July 2005 
examination report from Tri-County Audiology records the 
Veteran's history and indicates under physical bilateral 
scarring on eardrums, complaints of dizziness, periodical 
breathing difficulty and pain and loss of balance.  However, 
while there is a notation of bilateral scarring, the balance 
of the "physical" symptoms are subjective complaints by the 
Veteran.  In addition, there are no other detailed physical 
findings and no explanation of the physical examination 
conducted on the Veteran.  Further the Board has a concern 
with this Tri County Audiology report as both its written 
notes and typed section continually misspell Meniere's 
syndrome as "meneir's syndrum" and "Menier's syndrum" 
which raises questions of the examiner's qualifications to 
diagnose any ear disease.  This Tri-County Audiology report 
differs from the findings in a September 1993 VA notes of 
normal tympanic membranes.  

More importantly, the Tri-County Audiology sparse and thin 
physical findings stand in sharp contrast with the detailed 
findings of the VA examiners in March 2009.  The first VA 
examiner gave a detailed accounting of the physical state of 
the Veteran's left ear, discussing that physical examination 
showed no deformity of the auricle, the external canal was 
normal and there were no aural polyps.  The tympanic membrane 
was normal and the mastoids were normal.  There were no 
complications of ear disease or secondary conditions and no 
evidence of middle or inner ear infection.  There was no 
objective evidence of active or chronic ear disease and no 
objective evidence of vertigo.  In addition, the March 2009 
VA audiologist stated that otoscopic inspection of the ears 
was normal bilaterally.  Therefore, for all of the above 
reasons, the Board finds the July 2005 Tri-County Audiology 
report has limited probative value and the Board has placed 
significant weight on the March 2009 VA examinations.

Accordingly, the Board finds there that the preponderance of 
the evidence is against this claim that the Veteran currently 
has a diagnosis of left ear scarring or vertigo.  Under these 
facts, a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim for service 
connection for left ear scarring and vertigo must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection for hearing loss

The question that must be answered is whether or not the 
Veteran's current hearing loss was caused by his military 
service.  While the Veteran contends that his hearing loss 
was due to his military service, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Although the Veteran has contended he first began 
experiencing symptoms of hearing loss during service and he 
is competent to describe these symptoms and their continuous 
effect to the present, the contemporaneous medical evidence 
during service does not corroborate hearing loss.  The 
Veteran's May 1947 separation examination showed normal 
("15/15," as per whispered voice tests) hearing.  While 
some records prior to this date show some indications of 
hearing loss, the first treatment records that show hearing 
loss for VA compensation purposes are from January 2005.  
This is more than 57 years after discharge from active 
service.  Additionally, there are no medical records 
indicating a diagnosis or treatment for hearing loss within 
the Veteran's first year after discharge from active duty 
service.  

The length of time between the Veteran's discharge from 
service and his diagnosis of hearing loss is probative 
evidence against his claim.  It also appears that the Veteran 
had significant noise exposure during his post-service 
civilian employment as a machinist, where he was apparently 
exposed to noise.  In addition, the March 2009 VA 
audiologist, who reviewed the Veteran's entire claims file, 
opined that the while he could not resolve the issue of 
whether the Veteran's hearing loss was linked to service 
without resorting to mere speculation.  However, the examiner 
did note that the Veteran's thresholds were within age norms 
for presbycusis, it was likely that aging had contributed to 
his hearing loss and that he had longtime occupational noise 
exposure that contributed to his hearing loss.  

The record shows that there is no medical evidence showing 
the Veteran had bilateral hearing loss during service or 
within a year of discharge from service.  In fact, the as 
late as October 1996 the Veteran still did not show hearing 
loss for VA compensation purposes.  The first showing of 
hearing loss for VA compensation purposes is in January 2005, 
more than 57 years after discharge from service.  The record 
also contains evidence of post-service occupational noise 
exposure for 60 years as a machinist, even assuming the 
Veteran wore his required hearing protection at times (as he 
indicated he did not always wear hearing protection at work).  
Further, there is no medical opinion evidence in favor of the 
Veteran's claim; that is, linking the Veteran's current 
hearing loss to his military service.   For the Board to 
conclude that the appellant's hearing loss had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection hearing loss must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in April 2005, before the adverse rating decision that 
is the subject of this appeal.  In a May 2006 letter the 
Veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's few available service treatment 
records (an immunization record and separation examination).  
The Veteran's VA medical records have been obtained.  The 
Veteran has also been provided VA medical examinations, with 
opinions.  The record also contains private medical records.  
The Veteran testified before the undersigned.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any 
additional obtainable pertinent records to support the 
Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for scarring of the left ear, including 
the left ear drum is denied.  

Service connection for vertigo is denied.

Service connection for hearing loss is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


